Citation Nr: 1447958	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-33 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent and to a disability rating in excess of 50 percent from October 11, 2012 for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel





INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island that granted service connection and a 30 percent initial rating for PTSD.  The Veteran appealed and in October 2012, the RO granted a 50 percent rating from October 11, 2012.  The Veteran continued his appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain treatment records.

VA treatment records show that the Veteran reported seeing a therapist at Warwick Vet Center on a regular basis during the pendency of his claim.  VA's duty to assist includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2).  No Vet Center records, however, are associated with the claims file.  Accordingly, remand is required to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1. After obtaining authorization, if necessary, obtain records from the Warwick Vet Center.  If, after making reasonable efforts to obtain the records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



